Citation Nr: 1620522	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  08-01 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 30 percent for pes cavus with pain and Achilles tendonitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from June 1970 to November 1970.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In January 2008, the Veteran withdrew his request for a hearing before a Decision Review Officer.

In July 2011, the Board denied the Veteran's claim for an increased rating for his bilateral foot disability.  He appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in January 2012, the Court granted a joint motion for remand (joint motion) by the Veteran and VA General Counsel, which vacated the Board's decision and remanded the case for readjudication in accordance with the joint motion.  In August 2012, the Board remanded the claim for additional development.  

In May 2013, the Board denied the Veteran's claim and he appealed the decision the Court.  In April 2014, the Court granted a joint motion, which vacated the Board's decision and remanded the case for readjudication.  In September 2014, the Board remanded the claim for additional development.  The case has since been returned to the Board for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

According to the April 2016 supplemental statement of the case (SSOC), the Veteran failed to report for a May 2015 VA examination that was scheduled to assess the current manifestations and severity of his service-connected bilateral foot disability.  In her April 2016 brief, the Veteran's representative requested that the Veteran be given another chance to report to a VA examination, noting that there may have been mitigating circumstances for his failure to report.  

The Board points out that the claims file does not contain a copy of the VA examination request or the notice of the examination that was sent to the Veteran.  The record does not establish that the Veteran received notice of the examination and does not contain enough information that would allow application of the presumption of administrative regularity.  Therefore, the Board finds that a remand is necessary to afford the Veteran another VA examination.

In addition, a review of the record indicates that there are outstanding VA treatment records.  The claims file currently includes VA treatment records dated from October 2001 to July 2011, and from October 2014 to March 2016, but does not include any records dated from July 2011 to October 2014.  Therefore a remand is necessary to obtain these records. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his feet.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records, including records from the West Haven VA Medical Center dated from July 2011 to October 2014.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected bilateral foot disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's bilateral foot disability under the rating criteria.  In particular, the examiner should opine as to whether the Veteran's bilateral foot disability is moderate, moderately severe, or severe.  The examiner should also comment on the 2007, 2012, and 2014 VA examinations, including the discrepancies in the opinions.

In determining all symptomatology the VA examiner must opine if the Veteran BILATERALLY has: 

A)  Pronounced flatfoot, with marked pronation, extreme   tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances? 

B)  Acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity?

C)  Malunion or non-union of tarsal or metatarsal bones with actual loss of use of the foot?

D) Foot injuries with actual loss of use of the foot?

The VA examiner should also opine on the severity of the Veteran's UNILATERAL pes cavus with Achilles tendonitis.  He/she should opine to the following on a UNILATERAL basis and determine if they are manifested by:

A)  Moderate residuals of foot injuries.

B)  Moderately severe residuals of foot injuries. 

C)  Severe residuals of foot injuries.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  Notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

